UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to SEC File No. 333-179082 A & C United Agriculture Developing Inc. (Exact name of registrant as specified in its charter) Nevada 27-5159463 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial
